Citation Nr: 0711433	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-32 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date for service-connected 
asthma earlier than September 9, 2002.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1998 to December 
2000.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   

The Board notes that the veteran indicated on her August 2004 
VA Form 9 that she wanted a Travel Board hearing; however, 
she wrote in an accompanying statement that she wanted a DRO 
hearing and would decide at a later date if she wanted a 
hearing before the Board.  The record reflects that the 
veteran presented testimony at a personal hearing before a 
Decision Review Officer (DRO) at the RO in January 2005; 
however, she did not appear for the Travel Board hearing 
scheduled in April 2006 by the RO or provide explanation of 
her absence.  In consideration of the foregoing, the Board 
finds that the veteran's Board hearing request is hereby 
withdrawn.  

The issues of entitlement to service connection for 
depression and irritable bowel syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 
2.  The veteran initially filed an application for service-
connected asthma via the internet on March 26, 2001; however, 
she did not submit the required signature page in response to 
RO requests and her claim was subsequently cancelled.   

3.  A completed application for service-connected 
compensation benefits with respect to a claim for asthma was 
filed on September 9, 2002, and a signature page was 
submitted in December 2002.  The record does not show that 
entitlement for service connection of asthma arose earlier 
than September 9, 2002.  


CONCLUSION OF LAW

The requirements for an effective date earlier than September 
9, 2002 for service-connected asthma have not been met or 
approximated.  38 U.S.C.A. §§ 5103, 5103A, 5110(b)(1) (West 
2002); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record reflects that no VCAA notice letter was sent with 
respect to the issue of entitlement to an effective date 
earlier than September 9, 2002 for service-connected asthma 
during the course of this appeal.  Nonetheless, the Board 
finds that such absence of notice is harmless error in this 
case.  In March 2006, the RO sent correspondence to the 
veteran that generally explained how effective dates are 
assigned and asked the veteran to submit any additional 
information or evidence in support of her claim.  
Additionally, neither the veteran nor her representative has 
contended that the veteran has not been adequately informed 
regarding the evidence necessary to substantiate her claim.  
Indeed, the veteran's representative cited the appropriate 
law pertaining to the effective dates of awards in the March 
2007 Appellant's Brief and, consequently, demonstrated a 
clear understanding of what the evidence should show to 
establish entitlement to the benefits sought on appeal.  
Furthermore, the veteran has presented limited argument 
regarding why she is entitled to an earlier effective date 
and the evidence pertinent to her argument is contained in 
the claims folder.  Based on the foregoing, the Board finds 
that there is no prejudice to the veteran in proceeding to 
adjudicate her claim for an earlier effective date.  
Accordingly, the Board will proceed with appellate review.  


II.	Legal Criteria

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2006).  Applicable laws and regulations further set out that 
the effective date of an award of direct service connection 
may be established at the day after separation from service 
or date entitlement arose, if the claim is received within 
one year of separation from service, otherwise the general 
rule applies.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2006).


III.	Analysis 

The veteran contends that she is entitled to an effective 
date of March 26, 2001 for her service-connected asthma, 
which is the date she initially filed an internet application 
for compensation benefits with the Phoenix RO.  

Although the evidence confirms that the veteran filed an 
application for service-connected compensation benefits for 
asthma via the internet on March 26, 2001, the evidence of 
record does not show that the veteran is entitled to an 
effective date earlier than September 9, 2002.  The veteran 
did not sign and return the signature page required to 
complete her application despite RO correspondence dated in 
March 2001 and May 2001 advising her to return such form to 
allow processing of her application.  As a result of the 
veteran's failure to respond, the RO notified her in October 
2001 correspondence that her claim was cancelled and informed 
her that she had until March 26, 2002 to submit requested 
signature page and reopen her claim.  The veteran did not 
submit the required signature page in response to such 
correspondence.  Rather, the veteran again filed her 
application with respect to her claim for asthma via the 
internet on September 9, 2002 and submitted the signature 
page in December 2002.   Thus, the Board finds that September 
9, 2002 is appropriately identified as the date of the 
veteran's claim.  

As the evidence does not show that entitlement arose for 
service-connected compensation benefits prior to September 9, 
2002, the Board finds that the effective date of September 9, 
2002 is properly assigned for the veteran's service-connected 
asthma and entitlement to an earlier effective date is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an effective date for service-connected asthma 
earlier than September 9, 2002 is denied.


REMAND

After careful review of the evidence of record, the Board 
finds that a remand for further development is necessary 
before proceeding to adjudicate the merits of the veteran's 
claims for service connection of depression and irritable 
bowel syndrome.  

In the March 2007 Appellant's Brief, the veteran through her 
representative requested a remand for another medical 
examination by a gastroenterologist with respect to her claim 
for irritable bowel syndrome reasoning that the March 2003 VA 
examining physician's assistant provided no rationale for his 
unfavorable nexus opinion and failed to address the 
gastrointestinal symptomatology shown in the service medical 
records.  The veteran's representative also indicated that 
the March 2003 VA mental disorders examiner's opinion was 
inadequate because the examiner wrote contradictory 
statements regarding the etiology of the veteran's claimed 
depression and failed to offer an opinion as to whether the 
veteran's depression was caused or aggravated by her other 
service-connected disabilities.

The record reflects that the RO attempted to get additional 
clarification prior to issuing the June 2003 rating decision 
regarding whether the veteran's March 2003 VA examining 
psychologist (R.H.M.) and her March 2003 digestive examiner 
(G.H., PAC) reviewed the claims folder in conjunction with 
the examinations.  The RO also attempted to obtain the 
signature and a medical nexus opinion from G.H. regarding 
whether the veteran's current stomach problems were at least 
as likely as not related to service.  Such information 
apparently was not shown in the examination reports at that 
time.  

In regard to the March 2003 digestive examination report, the 
Board notes that G.H. handwrote that the claims file had been 
reviewed and opined that it was more likely than not that the 
veteran's current stomach problem was not related to military 
service; his opinion was endorsed by VA physician, B.F.  
Nevertheless, the Board finds that the medical evidence of 
record, which documents numerous complaints of 
gastrointestinal symptomatology attributed to various 
clinical findings to include irritable bowel syndrome from 
1999 to 2000 during the veteran's period of active service 
and shows a current diagnosis of irritable bowel syndrome, 
depicts a complex medical history with respect to the 
veteran's stomach problems and, consequently, requires 
further evaluation and consideration by a specialist in 
gastroenterology.  Accordingly, the Board agrees with the 
veteran that another VA examination and medical nexus opinion 
by a gastroenterologist is warranted in this case.  

In regard to the March 2003 psychological examination report, 
the Board observes that Dr. B.F. handwrote that the claims 
file was reviewed (although it was also typewritten in the 
original examination report) and opined that it was not as 
likely as not that the veteran's mild depressive symptoms 
were related to military service.  The Board additionally 
observes, however, that Dr. B.F. advised in a June 2003 
handwritten note that the claims folder should be sent to the 
veteran's March 2003 examining psychologist, R.H.M., for 
review and addendum as needed.  The claims folder was never 
sent for such review.  In consideration of the foregoing 
coupled with the apparent contradictory statements reflected 
in the examination report, the Board finds that a remand for 
a supplemental medical nexus opinion from R.H.M. is 
warranted.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
an appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to her 
claims of entitlement to service 
connection for depression and irritable 
bowel syndrome, including which portion of 
the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of the 
veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2006).  The notice 
should also address all five elements of a 
service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  The veteran should be afforded with a 
medical examination by a 
gastroenterologist to determine the 
identity and etiology of any stomach 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The gastroenterologist should state 
whether or not any stomach disorder found 
on examination is at least as likely as 
not (i.e., probability of 50 percent), 
related to service or any symptomatology 
shown in service.  [The gastroenterologist 
should particularly note that the 
veteran's service medical records from 
approximately February 1999 to October 
2000 document numerous complaints and 
treatment of gastrointestinal 
symptomatology to include references to 
and/or findings of irritable bowel 
syndrome from February 2000 to April 
2000.]  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

3.  The RO should obtain a supplemental 
medical nexus opinion from the veteran's 
March 2003 examining psychologist, R.H.M., 
that includes review of all pertinent 
records associated with the claims file 
(to include any medical evidence not of 
record at the time of the March 2003 VA 
psychological examination) and 
specifically addresses whether the 
veteran's March 2003 Axis I diagnosis of 
dysthymic disorder is at least as likely 
as not causally or etiologically related 
to the veteran's military service to 
include any symptomatology shown in 
service or otherwise secondarily related 
to her service-connected disabilities of: 
residuals, status post compression 
fracture of L1; cervical strain; 
headaches; and asthma.  

Please send the claims folder to R.H.M. 
for review.

4.  If R.H.M. is not able to render such 
opinion, the veteran should be afforded 
with another psychiatric examination to 
ascertain the identity and etiology of any 
psychiatric disorder that may be present. 
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The claims file 
should be made available for review in 
connection with the examination.  The 
examiner should clearly state whether or 
not any psychological disorder found on 
examination is at least as likely as not 
(i.e., probability of 50 percent), related 
to service or any symptomatology shown in 
service [The examiner should particularly 
note the November 1999 and March 2000 
service clinical records referencing 
depression].  The examiner should also 
offer an opinion regarding whether any 
current psychological disorder found on 
examination is at least as likely as not 
secondarily related to the veteran's 
service-connected disabilities.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

5.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate the 
claims with consideration of any evidence 
received since the April 2005 supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion, favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


